Per Curiam.

R.C. 4905.26 provides in part as follows:
“Upon complaint in writing against any public utility by any person, firm, or corporation, or upon the initiative or complaint of the public utilities commission, that any rate, fare, charge, toll, . rental, schedule, classification, or service, or any joint rate, fare, charge, toll, rental, schedule, classification, or service rendered, charged, demanded, exacted, or proposed to be rendered, charged, demanded, or exacted, is in any respect unjust, unreasonable, unjustly discriminatory, unjustly preferential, or in violation of law, or that any regulation, measurement, or practice affecting or *196relating to any service furnished by said public utility, or in connection with such service, is, or will be, in any respect unreasonable, unjust, insufficient, unjustly discriminatory, or unjustly preferential, or that any service is, or will be, inadequate or cannot be obtained, and, upon complaint of a public utility as to any matter affecting its own product or service, if it appears that reasonable grounds for complaint are stated, the commission shall fix a time for hearing and shall notify complainants and the public utility thereof, and shall publish notice thereof in a newspaper of general circulation in each county in which complaint has arisen. Such notice shall be served and publication made not less than fifteen days nor more than thirty days before hearing and shall state the matters complained of. The commission may adjourn such hearing from time to time.” (Emphasis added.)
In essence, the gravamen of All-net’s complaint is that it is required to pay premium access rates while receiving inferior access services. It appears that these allegations do set forth reasonable grounds for complaints that the services received, the rates for those services, and Ohio Bell’s practices affecting or relating to those services are unreasonable, unjust, discriminatory and unjustly preferential in violation of R.C. 4905.32, 4905.33 and 4905.35. The PUCO’s entry dismissing Allnet’s complaint acknowledges that these issues need resolution. Thus, the PUCO was required by R.C. 4905.26 to set a hearing to consider the merits of Allnet’s allegations. See Allnet Communications Services, Inc. v. Pub. Util. Comm. (1987), 32 Ohio St. 3d 115, 512 N.E. 2d 350.
We hold that the PUCO unlawfully and unreasonably dismissed Allnet’s complaint. We reverse the.PUCO’s entry and remand this cause to the PUCO for a hearing within a reasonable time pursuant to R.C. 4905.26. We leave to the PUCO’s discretion the issue of whether the hearing should be limited to Allnet’s complaints against Ohio Bell or part of a “generic” proceeding.

Order reversed and cause remanded.

Moyer, C.J., Locher, Holmes and H. Brown, JJ., concur.
Sweeney, Douglas and Wright, JJ., dissent.